Citation Nr: 0726707	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-28 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to 
September 1977, and from April 1979 to November 1986.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision in which the RO denied the veteran's claim of 
service connection for a low back disability.  In December 
2002, the veteran filed a notice of disagreement (NOD).  In 
June 2003, the veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.  A statement of the case (SOC) was 
issued in August 2003, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in September 2003.  

In May 2004, the veteran again testified during a DRO hearing 
; a transcript of that hearing is of record.  Thereafter, the 
RO continued the denial of the claim on appeal (as reflected 
in a December 2004 supplemental SOC (SSOC)).

In March 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the appellant 
submitted additional evidence to the Board, waiving initial 
RO consideration of the evidence.  The Board has accepted 
that evidence for inclusion in the record.  See 38 C.F.R. 
§ 20.800 (2006).  

In July 2006, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include a VA examination and receipt of 
the veteran's Social Security disability application file.  
After accomplishing the requested action, the RO/AMC 
continued the denial of the claim on appeal (as reflected in 
a May 2007 SSOC), and returned this matter to the Board for 
further appellate consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal been accomplished.  

2.  Although service medical records reflect one incident of 
back complaints during service, no chronic low back 
disability was  shown in service, and there is no medical 
evidence of degenerative changes of the lumbar spine within 
one year of the veteran's separation from service.

3.  The only competent and persuasive medical opinion to 
directly address the on the question of whether there exists 
a medical nexus between any current back disability and 
service weighs against the claim.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West  2002 and Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a June 2002 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for a low back disability.  In two post-rating 
letters dated in June 2005 and July 2006, the RO provided 
notice to the veteran regarding what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, the need for the appellant 
to advise VA of and to submit any further evidence that is 
relevant to the claim, and how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  After issuance of each notice 
described above, and opportunity for the appellant to 
respond, the May 2007 SSOC reflects readjudication of the 
claim.  Hence, the appellant is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, his Social Security disability application 
file, outpatient treatment records from the VA Medical Center 
(VAMC) in San Diego, California, and the report of a VA 
examination.  Also of record and considered in connection 
with the claims are the transcripts of the veteran's RO and 
Board hearings, as well as various written statements  by the 
veteran, as well those written by family members and his 
representative, on his behalf.  

Further, the record presents no basis to further develop the 
record.  In this regard, the Board notes that the RO 
attempted to obtain the veteran's medical records from Fort 
Huachuca in Arizona, after he asserted that said some of his 
service medical records were missing., but that this effort 
was unsuccessful.  No further action in this regard is 
warranted.  Also, during the March 2006 Board hearing, the 
veteran indicated that VA did not have recent private medical 
records from a Dr. W.  The veteran said that he would obtain 
those records within the following 60 days; however he has  
not done so.  Hence, no further RO action in this regard is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate this claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection for a Low Back Disability

A.  Factual Background

The veteran's service medical records contain few complaints 
of or treatments for back problems.  A service medical record 
dated October 13, 1976 reveals that the veteran complained of 
low back pain that was sharp and constant and that had 
bothered him for the previous four days.  The veteran then 
stated that he lifted heavy objects at work.  He was given a 
physical profile, placed on limited duty, and told to avoid 
physical therapy and sports for 14 days.  On his report of 
medical history dated October 30, 1986, the veteran noted 
that sometimes he had back pains and that he experienced 
recurrent back pain for no reason.  The November 1986 
discharge examination did not note any spine or other 
musculoskeletal abnormalities.

Private medical records from Dr. L.C.T. show that in 1987, 
after the veteran  picked up a 20-pound bundle of newspapers, 
he noted a sudden onset of sharp pain in his low back region.  
Approximately three months later, the veteran noted radiating 
pain down the posterior aspect of the right lower extremity 
to the ankle and left posterior thigh.  Dr. L.C.T. noted that 
a Dr. B., an orthopedist at Eisenhower Medical Center in 
Rancho Mirage, ordered a magnetic resonance imaging (MRI) 
scan of the lumbar spine in 1988 which, according to the 
veteran, revealed herniated nucleus pulposus L5-S1 on the 
right.  The veteran then underwent an epidural at Eisenhower 
with temporary 70 percent relief of pain.  A second epidural 
injection was administered in El Centro Hospital with 
temporary relief of 40 percent.  X-rays revealed marked 
degenerative disc disease at L5-S1 with marked narrowing and 
anterior and posterior osteophytes.  A May 1988 private 
medical record reveals that the veteran was seen at the 
Eisenhower Medical Center in California for lumbar strain 
that arose earlier that month.

Pioneer Memorial Hospital records show treatment dating from 
June 1990 and refer to a history of disc problems.  For 
example, an assessment dated in January 1990 states that the 
veteran had a history of ruptured disc and that it was 
irritated when the veteran drove long distances.

VA outpatient medical records dated in November 1993 and July 
1994 refer to the veteran's back pain or injury as dating 
from an injury which occurred while the veteran was in 
service or on active duty.

A May 1995 orthopedic consultation undertaken by Dr. T.D. 
states that the history of the veteran's present illness 
originated in July 1988 when the veteran hurt his back while 
lifting a bundle of newspapers.  The consultation report 
makes no mention of the veteran's complaints of back pain in 
service and also notes that he was considered to be a fairly 
reliable historian.

An October 1995 MRI scan revealed degenerative disc disease 
with hypertrophic spurring causing high grade left L5-S1 
foraminal stenosis by desiccated disc and bone.  Also mild 
right L5-S1 foraminal stenosis was noted.

A private June 2000 patient history for a Dr. D reflects that 
the veteran had back surgery in 1996 and had prior physical 
therapy for his back.  According to this record, the 
veteran's low back pain had worsened over the previous six 
years, and began for no apparent reason.  His back worsened 
with bending, sitting, rising and his sleep was disturbed.  
Previous history referred to the 1988 incident with lifting a 
pile of newspapers and 1988 was given as the year of the 
first episode of back trouble.  

Dr. L.C.T.'s records, which also refer to the veteran's 
laminectomy and discectomy in 1996, do not refer to the 
veteran's time in service.

In October 2001, a Social Security Administration (SSA) 
administrative law judge found that the veteran was disabled 
for SSA purposes since February 1993 and entitled to 
disability payments.  The impairments considered to be severe 
under the laws and regulations of SSA were degenerative disc 
disease of the lumbar spine and depressive disorder, not 
otherwise specified, secondary to pain.  In the decision, the 
administrative law judge stated that the veteran's low back 
pain with radicular pain began with an injury in 1987.  He 
noted the testimony of Dr. D., a board certified orthopedic 
surgeon, who had testified that the veteran suffered from 
chronic low back pain since 1993 when, according to Dr. D., 
the veteran was on active military duty.

In a September 2002 signed statement, the veteran asserted 
that information was missing from his Army medical records, 
especially that he was put on crutches for two weeks after 
injuring his back in October 1986 and that a physician's 
assistant at Fort Huachuca refused his requests for tests on 
his back and instead gave him bed rest for two to three days. 

A signed statement by the veteran's former wife, dated in 
June 2003, states that she knew the veteran in 1985 and 
married him in 1986.  While he was stationed at Fort 
Huachuca, Arizona, she said that he was sent home from work 
due to back pain several times in 1986.  She said that the 
veteran told her at the time that he was really worried about 
his back because he felt there was some kind of damage.  She 
also said that he asked for certain tests but was told it was 
too early for them.  She said that his back gave out 
completely in 1988 while he was in school and an honor 
student.  His pain was so severe that it crippled him to the 
point that he could barely walk or get out of bed.  She said 
that he almost took his life twice while they were married.  

During the June 2003 DRO hearing, the veteran testified that 
he first hurt his back in service in 1986 when he was working 
with tents and that he also made three or four visits to a 
dispensary at Fort Huachuca for recurring back pain.  
(Transcript, pp. 2-4).  The veteran testified that in 1988 he 
aggravated his back condition while a full-time student.  He 
had a part-time job filling up newspaper racks and tried to 
lift a 10- to 20-pound bundle.  He testified that he 
aggravated an existing injury.  (Transcript, p. 6).  The 
veteran stated that after his back surgery in 1996, his 
surgeon, a Dr. T, told him that in his 30 years as a surgeon 
he had never seen scar tissue so hard as that of the 
veteran's.  The veteran said that the doctor told him the 
scar tissue was hard because it was an old injury.  
(Transcript, p. 8).  The veteran also testified that his back 
pain was so severe in the 1990s that he thought about 
suicide.  (Transcript, p. 9).  

During his second DRO hearing in May 2004, the veteran and 
his representative did not offer any new evidence.

During the March 2006 Board hearing, the veteran testified 
that his first back problems arose in service while he was 
stationed in Germany with the 14th Maintenance Company in 
1976.  He said that he was assigned to work on tents and that 
he lifted a GP Medium Tent from the racks where they were 
kept over to a work table.  He said that he got about halfway 
to the work table when he felt a sharp, stabbing pain and 
something in his back just went.  The veteran also testified 
that he went to the medical clinic that day from where he was 
sent to a medical facility in Rheims where a doctor 
prescribed medication, possibly muscle relaxers.  
(Transcript, p. 4).  The veteran also testified that he 
suffered no other back injuries while in service, but he did 
complain of reoccurring back pain in 1985 and 1986 while 
stationed at Fort Huachuca in Arizona.  He said he visited 
the local dispensary, and he was ordered bed rest, but the 
medical records of these visits have not been located.  
(Transcript, p. 5).  He also testified that there were no 
other injuries to his back since discharge from service.  
(Transcript, p. 6).  The veteran said he did not file for 
service connection until some 15 years after discharge 
because he hoped that somehow with medical advancements he 
would be cured and he was depressed after his 1995 back 
surgery.  (Transcript, pp. 7, 10).  He disclosed that there 
are recent records from a Dr. W. in private practice, who is 
treating the veteran's back disability, and that VA does not 
have these records.  He agreed to obtain that private 
evidence in the succeeding 60 days.  (Transcript, pp. 7-8).  
The veteran denied that any physican had told him that his 
degenerative disc disease was due to service, but did testify 
that a Dr. T., who operated on the veteran's back in 1995, 
said that he had never seen scar tissue that was so hard.  
That meant the injury was not real old, the veteran said the 
doctor told him.  (Transcript, p. 9).  

In a March 2006 A lay statement from the veteran's mother 
dated in stated that the veteran telephoned her in the 1970s, 
while he was stationed in Germany, and told her he had hurt 
his back and that he would have to use crutches and go on 
light duty for six weeks.  She stated that she noticed that 
he could not help out in the flower shop like he used to and 
that his back condition worsened over time. 

A signed statement by the veteran dated in March 2006 states 
that he injured his back in service while stationed in 
Germany in 1975.  He was working on a canvas tent and while 
lifting the tent from its rack to the worktable he suffered 
sharp pain exploding in his lower back.  He went to the local 
base dispensary where the medics sent him on to a medical 
clinic at Mainz that same day.  The veteran states a doctor 
at the clinic prescribed medication and put him on a physical 
profile .  A physician's assistant later gave him crutches.  
He also recounts two or three visits to the local dispensary 
at Fort Huachuca in Arizona where he alleges he was treated 
for recurring back pain.  He also alleges that he had 
recurring back pain while in military and civilian life and 
that the pain has continued to worsen over the years. 

The veteran underwent a VA spinal examination in April 2007.  
According to the examination report, the veteran had not 
worked since 1993.  The veteran told the examiner that he had 
no other injury to his back other than the service incident 
in 1975 or 1976 when he lifted a tent.  The veteran 
complained of recurrent episodes of pain in the mid low back 
and sciatica down the right leg to his foot.  He also 
complained of constant pain in his low back and some weakness 
in his right leg, which occasionally caused him to fall.  
According to the examination report, the veteran spent about 
75 percent of each day in bed due to severe pain.  

On physical examination, it was noted that the veteran walked 
with a cane in his right hand and had a flexed posture.  The 
lumbar curve was straightened and there was a 7-centimeter, 
well healed, vertical scar over the lumbar spine.  There was 
diffuse tenderness over the spine and paralumbar musculature, 
but no trigger points or spasms were noted.  Range of motion 
was flexion to 30 degrees, but he only was able to extend to 
an erect posture of 0 degrees extension.  He walked with a 
chronic 5 to 10 degree lumbar flexion.  Right and left 
lateral bending were to 10 degrees, and right and left 
rotation were to 20 degrees.  X-rays of the lumbar spine 
revealed moderate to severe degenerative changes at the L5-S1 
level.  Diagnosis was multilevel degenerative disc disease 
with laminectomy and diskectomy of the fifth lumbar to the 
first sacral.  There was right sciatica with radicular 
numbness involving the fourth lumbar and fifth lumbar and the 
first sacral.  The veteran's reflexes were preserved and 
there was no indication of asymmetric weakness.  Nerve root 
irritation tests also were negative.

After his review of the claims file, the examining physician 
opined that the veteran's current injury and low back 
surgery, which were performed at position L5-S1, was less 
likely as not related to his service back injury which 
occurred in 1976.  The examiner stated that there was no 
scientific way to relate a back strain of the nature the 
veteran had, with no indication of radicular symptoms or disc 
injury at that time, to subsequent development of sciatica 
and disc injury which required surgical treatment.  There was 
no evidence of an injury of that magnitude during the 
veteran's service career or shortly thereafter, and it was 
not possible to extrapolate that injury, as severe as the 
pain may have been at the time, to the subsequent development 
of his current condition.  The examiner stated that is was 
more likely that a more proximate cause was a subsequent 
lifting episode.  It also was not scientifically possible to 
predict if the previous injury in 1976 weakened his back to 
the extent that it might have made an injury of this nature 
more likely.

B.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v.  
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet.  
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2006).

Initially addressing the question of current disability, the 
Board notes that the record is replete with assessments of 
low back pain.  The Board notes, however, that pain, alone, 
without evidence of underlying pathology, does not constitute 
competent evidence of a disability for VA purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998).  
The Board also notes, however, that most recently, the in 
April 2007  The VA examiner diagnosed multilevel degenerative 
disc disease,  as well as noted a previous laminectomy and 
diskectomy of the fifth lumbar to the first sacral.  While 
this evidence supports a finding of current low back 
disability, the claim must, nonetheless, be denied on the 
basis of medical nexus.

As noted above, the medical evidence does reflect the 
presence of a chronic back disability during the veteran's 
period of active service.  Only one service medical record, 
dated in October 1976 and 10 years before the veteran's 
discharge, reveals a complaint and treatment for back pain 
after lifting a heavy object.  Even if there are service 
medical records at Fort Huachuca that have not been located, 
by the veteran's own admission, such records would show 
visits and treatment for recurrent back pain (which, as 
indicated, does not , alone,  constitute evidence of a 
disability.  See Sanchez-Benitez, supra.  Further, the report 
of the veteran's discharge examination of November 1986 does 
not show any abnormalities of the back.  


Further, there is no competent and persuasive evidence of a 
nexus between any back disability-to include degenerative 
changes-and service.  There no medical evidence of arthritis 
of the lumbar spine within a year of discharge.  There also 
is no persuasive medical opinion to support the claim.  While 
the SSA administrative law judge referred to opinion of a Dr. 
D., a board certified orthopedic surgeon, to the effect that 
the veteran suffered from chronic low back pain since 1993 
when he was in service is not correct, as the veteran was 
discharged in 1986.  Even if such an opinion, in fact, 
exists, as medical opinion can be no better than the facts 
alleged by the veteran, an opinion based on an inaccurate 
factual premise has no probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Indeed, in many of the medical records cited above, the 
veteran's post service lifting of a bundle of newspapers in 
1988, more than a year after discharge, is described as the 
veteran's first episode of back trouble.

Moreover, notations in the two VA outpatient treatment 
records relating the veteran's back pain or injury to service 
appear to mere reiterations of the veteran's reported 
history, elated to service were based on the veteran's 
narrative or history and do not represent a medical opinion.  
See, e.g.,  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence).  

Significantly, the Board notes that the only competent and 
persuasive medical opinion to directly address whether there 
exists a medical nexus between current low back disability 
and service weighs against the veteran's claim.  The April 
2007 VA examiner, after a review of the claims file, opined 
that the veteran's current low back disability is less likely 
than not related to service.  The examiner stated that there 
was no scientific way to relate a back strain in 1976 with no 
indication of radicular symptoms or disc injury at that time 
to subsequent development of sciatica and disc injury 
requiring surgical treatment.  He found no evidence of an 
injury of that magnitude during the veteran's time of service 
or shortly thereafter.  The VA examiner stated that is was 
more likely that the proximate cause of the veteran's back 
disability was a post service lifting incident.  He also 
opined that it was impossible scientifically to predict if 
the 1976 tent-lifting incident weakened the veteran's back to 
the extent that it might have made his subsequent 
degenerative disc disease more likely.

The Board finds that April 2007 examiner's opinion is 
constitutes probative and dispositive evidence on the medical 
nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

In addition to the medical evidence, the Board has considered 
the veteran's assertions, advanced in hearing testimony and 
written statements, and those offered by his wife, his 
mother, and his representative on his behalf.  However, to 
whatever extent these assertions are being offered on the 
medical nexus question, the Board points out that questions 
of medical diagnosis and causation are within the province of 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38  (1994).  As each of the identified individuals is a 
layperson without the appropriate medical training and 
expertise, none is competent to provide a probative opinion 
on a medical matter.  See Bostain v.  West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, any lay 
assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that the 
claim for service connection for a low back disability must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 



ORDER

Service connection for a low back disability is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


